DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 03/01/2021 has been entered.  Claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-2, 10 and 11 are objected to because of the following informalities:  
Line 9 recites “associated first leaf nodes” (emphasis added), which should be rewritten as “associated with first leaf node” because line 10 recites “the first leaf node”.  
Line 13 recites “to second leaf nodes” (emphasis added), which should be rewritten as “to second leaf node” because line 15 recites “the second leaf node”.
Line 13 recites “the token steam matches”, which should be rewritten as “the token stream matches” for consistency.

Claim 2 is objected to because of the following informalities:  
Last limitation of claim 2 recites “using the token stream” is referring to which “token stream” recited in line 3 of claim 1 or “token stream” recited in line 4 of claim 2.  Please verify.

Claims 10 and 11 contain similar issues of claims 1-2, respectively.  Therefore, claims 10-11 are objected under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the location of the first leaf node" in line 10 and “the location of the second leaf node” in line 15 (emphasis added).  There is insufficient antecedent basis for both “the location” in the claim.  Please verify.

Claim 5 recites the limitation “the most recent matching leaf node” line 4.  There is insufficient antecedent basis for this limitation in the claim.  Please verify.

Claims 10 and 13 are system claims that contain similar issues as discussed in claims 1 and 5, respectively.  Therefore, claims 10 and 13 are rejected under the same rationale.

Claims 3-4 further depend claims 1-2, claims 6-9 further depend claim 1.  Therefore, claims 3-4 and 6-9 are rejected under the same rationale.

Claims 12, 14 and 15 further depend claim 10.  Therefore, claims 12 and 14-15 are rejected under the same rationale.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record includes Gong et al. (Gong), WO-2009135417-A1 and George et al. (George), US patent Application Publication No. US 2016/0012020A2. 

Gong discloses a method and device for providing the longest prefix match (Abstract).  Gong further discloses in the Summary of the invention that the method comprising: A) reading a search node of a current level in the tree data structure, B) determining whether the search node indicates that there is a matching prefix in the node of the previous level, and if there is a match prefix, pointing the pointer and the array of the leaf node array in the node of the previous level, updating the current best match pointer, and if there is no matching prefix, then go to C) determining when the branch indication field of the search node matches the corresponding bit of the search key, determining whether the search node has a child node (leaf) according to the node bitmap, D) when it is determined that the search node does not have a child node, reading an internal bitmap of the search node and calculating the search node according to the internal bit map and a pointer to an array of leaf nodes in the search node.  The longest prefix of the matching, the current best match pointer is updated with the result of the calculation, and calculating an address of the leaf node corresponding to the current best matching pointer.  Gong further discloses in the Summary that providing a searching device, where the device searches for a prefix with the longest matching length based on a tree data structure, wherein the tree data structure represents multiple prefixes, and the prefix is divided into at least one node.

George discloses a system includes a storage device configured to store a plurality of named entities collected from a plurality of sources, tokenized, and associated with a label (Abstract).  George further discloses receiving textual communications, identifying each of the textual communications, tokenizing the textual communications, matching the textual tokens with the named entities tokens stored in the storage device in order to assign the textual tokens to the labels associated with the named entity tokens, and tagging the textual communications based on the matching (Abstract).  George further discloses the named entities stored in the phrase dictionary can be clustered in a prefix tree structure having parent nodes and child nodes stemming from the parent nodes (paragraph [0064]).  George further discloses the prefix tree can contain tokens such as words connected through “next-token” links as they appear in named entities, so that any path from the root to a leaf represent a named entity (paragraph [0064]).  George further discloses a custom similarity measure can be used for comparisons that occur at sequentially traversed nodes in the prefix tree, and this can facilitate a detection of all matches of all named entities containing similar tokens at any positions (paragraph [0082]).

The primary reason for the allowance of the claims in this case, is the inclusion of the specific details of “determining which, if any, of one or more edges extending from the first leaf node to second leaf nodes that a second subsequent token from the token from the token stream matches; updating, if the second toke token matches an edge extending from the first leaf node, the identification pointer with the location of the second leaf node associated with the matching edge; repeating the determining and updating steps with subsequent tokens from the token stream using any additional extending edges and leaf nodes until a subsequent token fails to match an edge extending from a leaf node or there is no edge extending from the leaf node; and providing, when subsequent token fails to match an edge extending from a leaf node, or if there is no edge extending from the leaf node, an identification of a canonical gene name based on a most recent location from the identification pointer”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
However, claims 1-15 are only allowed if the claims should be rewritten to overcome the objections and rejections as pointed out above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177